DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “wherein said central parts are in contact with each other in a non-expanded position and at least partially separated from each other in an expanded position when contacting with the heat source” in lines 9-11. Applicant has no support for such limitation in the originally filed disclosure. Such description is nowhere to be found in the originally filed disclosure. On the contrary to Applicant’s claims, Applicant discloses the central parts are in contact with each other regardless what position the electricity generator is in (see figs. 1-2, 4A-B, and 5). In the configuration of figs. 3A-B, Applicant discloses the deformable membrane 202 comprising slits (302) passing through the thickness and extending between the tracks ([0037]); in such configuration, the central parts are separate from each other regardless what position the electricity generator is in.
Claims 2-11 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent 6,342,667) in view of Chu (US Patent 7,777,126).
Regarding claims 1-2, Shen et al. discloses an electricity generator (figs. 3-4) comprising:
a suspended membrane (24, figs. 3-4) resting on a frame (22, see fig. 4) and having a central region divided into a plurality of central parts (see fig. 3); and 
thermoelectric tracks (see thermopiles 25) each having one end on the frame (22) and one end on the central parts of the membrane (24, see figs. 3-4); 
wherein the central part of the membrane (24) is in mechanical and thermal contact with a heat source (or black body 23, see fig. 3).
Shen et al. does not explicitly disclose the thermoelectric tracks to be alternating types connected in series, nor do they teach the membrane (or the base/substrate having the thermoelectric tracks formed thereon) is deformable and adopting the shape of the heat sources locally in the contact zone by deformation.
Chu discloses the thermoelectric tracks in a thermoelectric device that is used for electricity generation (see col. 1, lines 19-21 and 30-33) are alternating types (e.g. 32(P) and 33(N)) connected in series on a substrate (31, see fig. 3). Chu discloses using polyimide for the substrate (31, see col. 6 lines 54-58). Chu shows the substrate (31) extending beyond the first conductor (35) at the inner rim (316, see fig. 3) and the substrate (31) adopting the shape of the heat source (61/65, figs. 6A-B and 7A-B) locally in the contact zone to be in close contact with the first conductor (35, see figs. 6A-B and 7A-B). It is noted that the polyimide is a flexible material to form flexible substrate that will adopt the shape of the heat source (see [0068-0069] of evidentiary reference to Kim et al., US 2016/0079508). As such, the substrate (31) of Chu must be deformed from extending beyond the first conductor (35) at the inner rim (316) as shown in fig. 3 to in a close contact with the conductor (35) as shown in figs. 6A-B and 7A-B upon the adopting the shape of the heat source (61/65) locally in the contact zone, or having the heat source (61/65) fitted in the hole.
It would have been obvious to one skilled in the art at the time the invention was made to modify the electricity generator of Shen et al. by using thermoelectric tracks being alternating type connected in series as taught by Chu, because Chu teaches using alternating types for generating electricity is known in the art (see col. 1 lines 29-63). Such modification would involve nothing more than use of known materials for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the electricity generator of Shen et al. by using a flexible material such as polyimide to make the membrane (or the substrate having the thermoelectric tracks formed thereon) such that the membrane is deformable (or flexible) to adopt the shape of the heat source locally in the contact zone by deformation as taught by Chu, because Chu teaches such material would provide a membrane (or substrate having the thermoelectric tracks formed thereon) with properties of electrical, heat insulation and heat resistant (see col. 6 lines 54-58). 
Shen et al. discloses the central parts are in contact with each other in a non-expanded position by region with no window and by connection structures (28, see fig. 2), and Chu discloses the heat source is push through the membrane to make contact (see figs. 6-7). As such, the central parts including windows (or slits) of Shen is at least partially separate from each other in an expanded position when contacting the heat source as taught by Chu, e.g. the heat source is pushed through the flexible membrane.  Furthermore, modified Shen et al. discloses all the structural limitations of the claimed electricity generator and using polyimide for the membrane as claimed, the electricity generator of modified Shen et al. will display the characteristic “wherein said central parts are in contact with each other in a non-expanded position and at least partially separated from each other in an expanded position when contacting the heat source” as claimed as explained above. See MPEP 2112.

Regarding claim 3, modified Shen et al. discloses an electricity generator as in claim 2 above, wherein polyimide is thermostable material (or heat resistant as described by Chu).

Regarding claim 4, modified Shen et al. discloses an electricity generator as in claim 1 above.
Shen et al. does not disclose applying a surface treatment to the membrane.
Chu discloses applying a surface treatment (or insulating layer 51 and 52) to the membrane (or substrate 31) to cover (or protect) the thermoelectric tracks (see figs. 5A-B). 
It would have been obvious to one skilled in the art at the time of the invention was made to have applied a surface treatment to the membrane to cover (or protect) the thermoelectric tracks as taught by Chu. 

Regarding claim 6, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Shen et al. discloses the membrane comprises slits (or etching window 26 of cross-shaped slot configuration, see fig. 3 and col. 2 lines 18-21) which extend between the tracks from a central point of the membrane (24, see fig. 3).

Regarding claim 7, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Shen et al. discloses the membrane (24) comprises a central hole (see fig. 4).

Regarding claim 9, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Chu discloses the central parts of the membrane (or substrate 31) are coated with a thermally conductive layer (or first conductor 35) intended to form said mechanical and thermal contact with the heat source (61/65, see figs. 3-7).

Regarding claim 10, modified Shen discloses an electricity generator as in claim 1 above, wherein Chu discloses the tracks are made from a doped semiconductor and the types of tracks are the N and P-doping types (see 33(N) and 32(P) in fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Shen et al. (US Patent 6,342,667) as applied to claim 1 above, and further in view of Leonov et al. (US 2008/0271772).
Regarding claim 5, modified Shen et al. discloses an electricity generator as in claim 1 above.
Modified Shen et al. does not explicitly disclose the membrane having a thickness comprised between 10 and 100 m.
Leonov et al. discloses a membrane (34) using a thick film technology having a thickness thicker than 2m ([0096]). Thicker than 2m is a range comprising between 10-100m.
It would have been obvious to one skilled in the art at the time the invention was made to have used the thick film technology to form a membrane having a thickness thicker than 2m as taught by Leonov et al., because such modification would involve nothing more than a use of a technique among others to form the membrane.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Shen et al. (US Patent 6,342,667) as applied to claim 1 above, and further in view of Arnold et al. (US 2011/0155202).
Regarding claim 8, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Shen et al. discloses the electricity generator is a micro thermopile devise (see title, col. 1 lines 11-12), and Chu discloses the number and disposing positions of the thermoelectric tracks (or sets of thermoelectric pair) can be optionally adjusted depending on the practical requirements of the applications (see col. 6 lines 45-53).
Modified Shen et al. does not disclose the tracks having a configuration of wider toward an outer periphery of the membrane than towards a center of the membrane, and there are spaces between adjacent tracks corresponding to radial strips having a width less than 0.5 mm on the central parts of the membrane.
Arnold et al. teaches thermoelectric tracks (or TE legs 105 and 106) having a configuration of wider toward the outer periphery of the membrane than towards a center of the membrane (see fig. 2A), and the spacing between the tracks (105 and 106) is 10 m, 13 m, or 18 m wide (see table 1 in page 5). 10 m, 13 m, or 18 m wide is right within the claimed range of less than 0.5mm.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the generator of modified Shen et al. by using the thermoelectric tracks having a shape configuration of wider towards an outer periphery of the membrane than towards a center of the membrane as taught by Arnold et al., because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the generator of modified Shen et al. by having the spaces between the adjacent tracks having a width, or spacing between the TE legs, of 10 m, 13 m or 18 m as taught by Arnold et al., because Shen et al. explicitly suggests the generator is a micro thermopile device (or device having micrometer dimensions) and Chu explicitly teaches such disposing positions, or width/spacing between the tracks, can be optionally adjusted depending on the practical requirements of the applications.
Regarding claim 11, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Chu discloses forming a group of generators arranged in an array (see figs. 8).
Modified Shen et al. does not explicitly disclose the generators electrically connected in series or in parallel.
Arnold et al. discloses connecting the generators in series or in parallel to supply the necessary voltage and/or current required by the load for the intended application ([0037]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have connected the generators in series or in parallel to supply the necessary voltage and/or current required by the load for the intended application as taught by Arnold et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the previously cited reference do not teach the limitation “wherein said central parts are in contact with each other in a non-expanded position and at least partially separated from each other in an expanded position when contacting the heat source”. 
The examiner replies that Shen et al. discloses the central parts are in contact with each other in a non-expanded position by region with no window and by connection structures (28, see fig. 2), and Chu discloses the heat source is push through the membrane to make contact (see figs. 6-7). As such, the central parts including windows (or slits) of Shen is at least partially separate from each other in an expanded position when contacting the heat source as taught by Chu, e.g. the heat source is pushed through the flexible membrane.  Furthermore, modified Shen et al. discloses all the structural limitations of the claimed electricity generator and using polyimide for the membrane as claimed, the electricity generator of modified Shen et al. will display the characteristic “wherein said central parts are in contact with each other in a non-expanded position and at least partially separated from each other in an expanded position when contacting the heat source” as claimed as explained above. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726